UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 8, 2014 SOUTHCORP CAPITAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-21155 46-5429720 (Commission File No.) (IRS Employer Identification No.) 205 Ave Del Mar #984 San Clemente, CA 92674 (Address of principal executive offices) (zip code) (949) 461-1471 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01 Regulation FD Disclosure. Seethe disclosure under Item 8.01of this Current Report on Form 8-K. Item 8.01 Other Events. The Company has begun developing a site plan for its 1.4 acre parcel located in Indiana. The Company is expecting the site plan to include 30+ apartments. The Company has begun discussions with architects to create the site plan to conform to the requirements of Section 8 housing voucher program of Department of Housing and Urban Development. The Company expects to begin the site plan on its 1 acre parcel in the next 8-10 weeks. The 1 acre parcel site plan will be for mixed used with retail spaces located on the ground floor and residential units on the floors above. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SouthCorp Capital, Inc. Dated: October 8, 2014 By: /s/ Joseph Wade Name: Joseph Wade Title:
